          Case 1:17-cr-00105-SPW Document 43 Filed 01/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 17-105-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


 JEREMY JAMES MCCUNE,

                        Defendant.


        Upon the Defendant's Unopposed Petition to Terminate Probation (Doc. 42),

pursuant to 18 U.S.C. § 3564(c) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


JEREMY JAMES MCCUNE's probation is terminated as of the date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this ^/day of December, 2020.

                                              SUSAN P. WATTERS
                                              United States District Judge
